Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment filed on 1/13/21.
	Claims 1 and 8 have been amended.
Allowable Subject Matter
Claims 1-8 are allowed.  Claims 1 and 8 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of records fail to disclose a memory device, in combination with other cited limitations, a mode selection part having a plurality of operation modes and configured to select any of the plurality of operation modes, wherein the plurality of operation modes include at least any two of a first mode for reading and writing 1-bit data with the first memory cell or the second memory cell as a reading object and a writing object, a second mode for reading and writing the 1-bit data with a cell unit including the N first memory cells and the N second memory cells connected to the bit line pair as a reading object and a writing object where N is an integer equal to or more than 1, and a third mode for reading and writing the 1-bit data with a cell unit including the M first memory cells and the M second memory cells connected to the bit line pair as a reading object and a writing object where M is an integer equal to or more than 1 different from N and selecting any operation mode; a row selection circuit for activating the word lines connected to the first memory cell and the second memory cell as the reading object and the writing object based on each of the plurality of operation modes; plural reading parts respectively provided corresponding to the plural bit line pairs, respectively including sense amplifiers connected between the pair of the first bit line and the second bit line, and reading the 1-bit data from the reading object; and plural writing parts respectively provided corresponding to the plural bit line pairs, respectively connected to the pair of the first bit line and the second bit line, causing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T NGUYEN/Primary Examiner, Art Unit 2824